We were mistaken in stating that the appellant failed to request a specific instruction to the effect that the evidence of the character of deceased might be considered by them. The appellant did make such request, and, we think, there was no error in refusing to read it to the jury. The court, in language so broad that it could not be misunderstood, had informed the jury that in passing upon the defensive issues in the case they should take into consideration all of the facts and circumstances in evidence and view them from the appellant's standpoint. It was incumbent upon the court to submit to the jury the law touching the issues in the case arising from the evidence. It was not his duty, in the absence of some rule of law requiring that the jury be told the purpose and limit that might be given to some particular evidence, to single out specific facts and call them to the attention of the jury. There are cases in which it has been held that the complaint of the appellant of a reference to the character of the deceased in connection with other facts in the charge to the jury did not present reversible error. Spangler v. State, 42 Tex.Crim. Rep..
In this case, however, the appellant was a younger and a stronger man than the deceased and was armed with a shotgun. He claims deceased was attacking him with a pocketknife, and we do not think it is one requiring the court in submitting the issue of self-defense or manslaughter, after telling the jury that they would consider all the facts and view them from appellant's standpoint, to single out as an additional subject of charge the evidence of the character of deceased.
We refer to Salazar v. State, 55 Tex.Crim. Rep., 116 S.W. *Page 433 
Rep., 819; Giles v. State, 60 Tex.Crim. Rep., 132 S.W. Rep., 359; Trinkle v. State, 131 S.W. Rep., 583.
We have given attention to the other matters urged by the appellant in his motion for rehearing, but since they have been fully considered and reviewed in the original opinion and we have not been able to modify the conclusions therein expressed relating to them, we deem it unnecessary to make further reference to them here.
The motion for rehearing is overruled.
Overruled.